United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 14, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-41075
                         Summary Calendar



FRANK HENRY LEE,

                                    Plaintiff-Appellant,

versus

GARY HENNIGAN, Sheriff, Tyler County Texas;
TYLER COUNTY TEXAS; UNIDENTIFIED UNIDENTIFIED,
Safety Officer, Jail Administrator;
UNIDENTIFIED UNIDENTIFIED, Safety Officer, Chief Jailer,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 9:02-CV-77
                       --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Frank Henry Lee, Texas prisoner # 1010741, pro se, appeals

the dismissal pursuant to 28 U.S.C. § 1915A(b)(1) of his 42

U.S.C. § 1983 claims.   He argues that the magistrate judge abused

her discretion in holding an evidentiary hearing under Spears v.

McCotter, 766 F.2d 179 (5th Cir. 1985).     A Spears hearing is “in

the nature of an amended complaint or a more definite statement.”

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41075
                                 -2-

See Adams v. Hansen, 906 F.2d 192, 194 (5th Cir. 1990).      It is a

primary method for remedying inadequacy in prisoner pleadings to

“bring into focus the factual and legal basis of prisoner’s

claims.”    Eason v. Faler, 14 F.3d 8, 9 (5th Cir. 1994) (internal

quotation marks and citations omitted). Plaintiff argues that

because he paid his filing fee that a Spears hearing should not

have been conducted. Section 1915A “applies regardless . . .

whether the plaintiff has paid a filing fee or is proceeding

[IFP].”    Ruiz v. United States, 160 F.3d 273, 274 (5th Cir.

1998). It was not improper for the magistrate judge to conduct a

Spears hearing.

     Lee contends that the district court erred in dismissing his

claim that the defendants violated his constitutional rights by

maintaining unsafe shower facilities at the Tyler County Jail.

Interpreting Lee’s complaint liberally the Court will consider it

as a “condition-of-confinement” claim rather than a claim

involving an episodic act or omission.      See Scott v Moore, 114

F.3d 51, 53 (5th Cir. 1997) (en banc).     Thus, a constitutional

violation exists if it is found “that the condition of

confinement is not reasonably related to a legitimate, non-

punitive governmental objective.” Id.      Plaintiff testified that

he did not believe that the defendants intentionally designed the

shower so as to cause accidents by the inmates.     Lee has not

alleged that the shower design or practice of rigging the showers

amounted to punishment.    See Scott, 114 F.3d at 53. “[A]
                            No. 03-41075
                                 -3-

constitutional violation exists if [it is found] that the

condition of confinement is not reasonably related to a

legitimate, non-punitive governmental objective.”     Id.   Lee does

not allege that the shower design is punitive and not reasonably

related to a legitimate governmental objective; thus, the

dismissal of his claim based on the showers should be affirmed.

See Bell v. Wolfish, 441 U.S. 520, 537, 539 (1979).    The fact

that a detention interfered with a prisoner’s desire to live as

comfortably as possible does not convert the conditions of

confinement into punishment.    Id.

      Lee argues that the defendants were deliberately

indifferent to his serious medical needs. To establish liability,

a pretrial detainee must “show that a state official acted with

deliberate indifference to a substantial risk of serious medical

harm and that injuries resulted.” See Wagner v. Bay City, Tex.,

227 F.3d 316, 324 (5th Cir. 2000). Lee’s allegations do not

suggest that the defendants “acted with deliberate indifference

to a substantial risk of serious medical harm and that injuries

resulted.”   Id.   The fact that the defendants gave Lee Tylenol

contravenes his allegations of indifference.   Further, the

treatment remained basically the same after he was seen by a

physician.   The physician continued him on pain medication and

nothing more.    Petitioner has failed to allege facts that would

sustain a claim of deliberate indifference.

     AFFIRMED.